UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-8541



EDDIE C. HILL,

                                            Plaintiff - Appellant,

          versus

PRISON HEALTH SERVICES, INCORPORATED; RON NEL-
SON, Medical Administrator M.C.I.H.; CHARLES
POTTS, Dr., Medical Director M.C.I.H.; RAY
BRODY, M.D.; KENNETH SINGLETON, M.D.,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Alexander Williams, Jr., District Judge.
(CA-95-871-AW)


Submitted:   May 16, 1996                   Decided:   May 31, 1996

Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eddie C. Hill, Appellant Pro Se. Joseph Barry Chazen, Gina Marie
Smith, MEYERS, BILLINGSLEY, SHIPLEY, RODBELL & ROSENBAUM, River-
dale, Maryland; Roy Leonard Mason, Deborah Maude Peyton, MASON,
KETTERMAN & MORGAN, Baltimore, Maryland, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Hill v. Prison Health Servs., No. CA-95-871-AW (D. Md. Nov.
30, 1995). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         AFFIRMED




                                2